United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, New Orleans, LA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-1261
Issued: November 4, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On April 30, 2013 appellant filed a timely appeal from a February 21, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) that denied her recurrence claim. The
Board docketed the appeal as No. 13-1261.1
The Board has duly reviewed the record and finds that the case is not in posture for
decision. By decision dated April 27, 2012, OWCP reduced appellant’s compensation based on
her actual earnings as a clerk in a modified, sedentary position. On August 6, 2012 she filed a

1

On April 27, 2005 appellant, a nurse, sustained employment-related lumbar and neck strains while lifting a
patient. She received compensation for temporary total disability on the periodic rolls, and on July 20, 2006
received a voluntary separation incentive payment in the amount of $25,000.00, with a net payment of $16,760.01.
The case has previously been before the Board. In decisions dated December 11, 2007 and May 9, 2008, the Board
found that appellant received an overpayment of compensation but that the case was not in posture for decision
regarding the amount of the overpayment. L.J., 59 ECAB 264 (2007); Docket No. 08-1958 (issued May 9, 2008).
In an October 1, 2010 decision, the Board found that appellant received an overpayment of compensation in the
amount of $20,312.64 and that OWCP properly denied waiver and required repayment of the overpayment by
deducting $250.00 each period from appellant’s continuing compensation payments. Docket No. 10-510 (issued
October 1, 2010). Appellant returned to work on November 20, 2011 but stopped work on February 28, 2012.

recurrence claim.2 By decision dated February 21, 2013, OWCP denied appellant’s recurrence
claim on the grounds that the medical evidence was insufficient to establish that her accepted
condition had worsened.
As noted above, OWCP issued a formal decision on appellant’s wage-earning capacity on
April 27, 2012. It is well established that a claimant may establish that a modification of a wageearning capacity is warranted if there is a material change in the nature and extent of an injuryrelated condition, or a showing that the original determination was, in fact, erroneous.3
Appellant’s submission of a recurrence claim on August 6, 2012 for a recurrence of disability on
February 28, 2012 should thus be regarded as a request for modification of the wage-earning
capacity determination. The Board has held that, when a wage-earning capacity determination
has been issued and appellant submits evidence with respect to disability for work, OWCP must
evaluate the evidence to determine if modification of wage-earning capacity is warranted.4
Rather, in this case, in its February 21, 2013 decision, OWCP adjudicated the claim as a
recurrence.
The Board finds that OWCP should have determined whether appellant had established
that the wage-earning capacity determination should be modified.5 The Board will therefore
remand the case to OWCP for proper adjudication, to be followed by an appropriate merit
decision to preserve appellant’s appeal rights.

2

Id. The record also indicates that appellant filed a claim for carpal tunnel syndrome, adjudicated separately by
OWCP.
3

P.C., 58 ECAB 405 (2007).

4

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).

5

F.B., Docket No. 09-99 (issued July 21, 2010).
December 21, 2012).

2

See also M.D., Docket No. 12-1317 (issued

IT IS HEREBY ORDERED THAT the February 21, 2013 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: November 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

